134 Ga. App. 210 (1975)
214 S.E.2d 5
HARRELL
v.
PETEET.
50425.
Court of Appeals of Georgia.
Submitted March 4, 1975.
Decided March 7, 1975.
Louis F. McDonald, for appellant.
BELL, Chief Judge.
This appeal is from an alleged order holding the appellant in contempt of court. No fine or imprisonment has been imposed. Held:
The court in its order stated that if the contemner does not purge himself of the contempt that "... the Receiver is hereby directed to file a Motion supported by Affidavit declaring Defendant's failure to comply requesting a hearing for the Defendant to show cause why he should not be confined to jail and fined as provided by law for wilful failure to purge himself of said contempt." Until further action is taken, the contempt proceeding is pending in the court below and the alleged order is not appealable.
Appeal dismissed. Webb and Marshall, JJ., concur.